Citation Nr: 0124062	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  94-45 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


 

 INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1993 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In its rating decision, the RO denied 
entitlement to service connection for PTSD on the basis that 
the alleged stressors could not be verified.  

In June 1997, the Board remanded the issue of entitlement to 
service connection for PTSD for further development related 
to verification of the veteran's claimed stressors.  In 
February 2001, the RO completed all development consistent 
with the remand order.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

In May 2001, the RO affirmed the determination previously 
entered.

The case has since been returned to the Board for further 
appellate review.   


FINDINGS OF FACT

1. All evidence necessary for an equitable resolution of the 
claim has been obtained.

2. The veteran did not engage in combat with the enemy.  

3. The competent, credible, and probative evidence of record 
does not corroborate the incurrence of any in-service 
stressor to support the diagnosis of PTSD related to 
military service.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.    38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304(f) (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show no complaints, 
treatment, or diagnoses of a psychiatric disorder.  His pre-
enlistment and induction examinations were entirely negative 
for signs and/or symptoms of a mental disorder.  Although his 
service medical records indicate complaints of and treatment 
for a variety of physical illnesses, he was never seen for 
any psychiatric disorder.  On separation examination, the 
psychiatric evaluation was considered normal.  

The veteran's record of service (DD Form 214) and military 
record of assignments establish he has active military 
service from May 1966 to April 1968; he served on active duty 
in Vietnam from April 1967 to April 1968.  His DD Form 214 
also establishes his military occupation as a heavy truck 
driver (MOS 64B20).  His awards and decorations include the 
Vietnam Service Medal and a Republic of Vietnam Campaign 
Medal.    

In June 1992, the veteran filed a claim for entitlement to 
service connection for PTSD, among other things.  He then 
submitted information in support of his claim, which included 
allegations of events he experienced during his one-year 
period in Vietnam.  

The veteran's DD Form 214 indicates active service in the 
U.S. Army.  Since the filing of his claim, he has repeatedly 
asserted that he was one of only a handful of survivors at 
the Siege of Hue during the Tet Offensive.  He has provided 
fairly consistent, albeit general, statements to the effect 
that during his temporary assignment (TDY) to the 80th 
Support Group, 3rd Marine Division, Phu Bai, he engaged in 
combat after his convoy had been pinned down by enemy fire.  
Throughout the appeal process, he has reported his stressful 
event(s) to essentially include the entire period of his TDY 
assignment with the Marine Corps from January 1968 to April 
1968, a period involving an allegedly extensive period of 
heavy combat, during which he was purportedly listed as 
missing in action (MIA).  

In August 1992, the veteran completed a PTSD questionnaire in 
which he indicated he received no treatment for emotional or 
nervous disorders either before or after service.  Also in 
August 1992, he submitted an 8-page narrative about his PTSD, 
which included details of his service in Vietnam.  With 
respect to exact dates and names of fellow soldiers, he 
stated, "I draw a blank."  

VA conducted a PTSD examination in September 1992.  Recalling 
particular days of heavy combat during his TDY with the 
Marines, the veteran told the examiner of the stress he 
incurred during his four months of combat.  The examiner 
diagnosed severe and chronic PTSD, based on what appeared to 
be a "quite genuine and accurate...history."  

In October 1992, VA conducted a PTSD examination.  After 
review of the claims file and statements from the veteran, 
the examiner concluded there were certainly symptoms of PTSD, 
as well as behavior that might reflect a personality 
disorder.    

In March 1993, in response to VA's request for more detailed 
stressor information, the veteran submitted a statement 
wherein he again reported he could not remember the names and 
dates related to his stressful events.  




In September 1993, the RO denied entitlement to service 
connection for PTSD on the basis that although there was an 
affirmative diagnosis of PTSD, it was based on events that 
had yet to be verified by the service department, in large 
part due to the veteran's failure to submit information 
necessary to confirm his traumatic experiences in Vietnam.  

In February 1994, the Environmental Support Group (ESG) 
submitted a letter in response to VA's request for stressor 
verification.  ESG noted that casualty files did not include 
the name of a soldier reported by the veteran as killed in 
action.  Additionally, it could not verify that he, the 
veteran, was MIA during his Vietnam tour.  The ESG intimated 
that the lack of detailed information, i.e., names and dates, 
hindered any further research of the matter.  

In September 1994, the RO issued another rating decision, 
which denied, among other things, entitlement to service 
connection for PTSD.  The rationale for denial of the claim 
was identical to the previous determination - the record 
contained no objective evidence of the claimed stressors 
causing PTSD.  

In October 1994, the veteran submitted additional evidence.  
He provided the name and address of his parents, who could 
state they received notification he was MIA.  He also 
provided his own statement that he was struck by shrapnel 
during one of the many firefights, and that pieces of the 
shrapnel were still evident in X-rays taken in the early 
1990s (the X-rays themselves were not submitted).  Lastly, he 
provided copies of photographs of individuals he knew and the 
vehicles he drove during his TDY from January to April 1968.  

A letter from the veteran's parents, dated in October 1994, 
states that they received notification from the American Red 
Cross in early 1968 that he was considered MIA.  


In October 1994, a Hearing Officer (HO) decision was issued, 
which again denied entitlement to service connection for 
PTSD.  In denying the claim, the HO explained that 
verification of the claimed stressors revealed virtually no 
evidence in support of the claim.    
 
In June 1997, the Board remanded the matter for additional 
development and verification of the claimed stressors.  

Later in June 1997, the veteran submitted the findings of a 
November 1988 published psychiatric study.  The study, 
entitled "Contractual Report of Findings from the National 
Vietnam Veterans Readjustment Study," provides a detailed 
statistical analysis of the likelihood of experiencing PTSD 
after a tour of duty in Vietnam.  

In September 1997, the RO received a response from ESG 
regarding the veteran's PTSD claim.  A summary of their 
findings after review of relevant unit records, histories, 
and extracts, establish that although the veteran's assigned 
company did provide petroleum support to 80th General Support 
Group, the records do not mention combat in those assigned 
areas.  Reports from a Marine amphibious force that provided 
intelligence to the 80th Group make no mention of combat 
actions.  

Other military records provided and reviewed by ESG indicate 
the Battle of Hue began on January 31, 1968, at the beginning 
of the Tet Offensive; however, the initial U.S. reaction was 
conducted by elements of the First Marine Regiment.  The 
Battle of Hue officially ended March 2, 1968.  The ESG's 
report further noted that the Defense Intelligence Agency 
(DIA) does not document that the veteran or his named comrade 
were MIA or prisoners of war (POW).  Additional records from 
the National Personnel Records Center (NPRC) were received in 
February 2001, which revealed no additionally pertinent 
information.  

In May 2001 the RO again denied the claim of entitlement to 
service connection for PTSD.  


 Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders, 4th edition (DSM-
IV), a link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM-
IV).  The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
was "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law. 

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, however, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy with the 
enemy and the claimed stressor is related to this combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000) (emphasis added); see 38 U.S.C.A. § 1154(b) 
(West 1991); see also Cohen v. Brown, 10 Vet. App. at 138; 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

"Engaged in Combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  This definition does not apply to veterans 
who served in a general "combat area" or "combat zone", 
but did not themselves engage in combat with the enemy.  
VAOPGCPREC 12-99.

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether a veteran engaged in combat may be used by a veteran 
to support a veteran's assertion that he was engaged in 
combat.

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra, see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Kessel v. West, 13 Vet. 
App. 9, 17-19 (1999) (holding that section 1154(b) does not 
obviate the requirement that the veteran submit evidence of a 
current disability and evidence of a nexus between the 
current disability and service); see also Clyburn v. West, 12 
Vet. App. 296, 303 (1999).

The Board notes that the regulatory criteria governing 
service connection of the veteran's PTSD, as set forth above, 
changed while his claim was pending.



Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply unless Congress provided otherwise.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed in-service stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded a combat citation, such as the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation, will be awarded, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2001).

The Board notes that the RO has considered and adjudicated 
the veteran's claim for service connection for PTSD under 
both the previous and revised version of section 3.304(f).  
The Board is of the opinion that the amended regulation is 
more favorable to the veteran because such regulations, as 
recited earlier, provide broader requirements for 
establishing combat and because they no longer require a 
"clear" diagnosis of PTSD.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2000).


Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the Court in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. §5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 46,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  




Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.  

The duty to notify has been satisfied in this case.  The RO 
has provided the veteran with notice of the laws and 
regulations pertaining to entitlement to service connection 
for PTSD.  Also, the RO has notified him of the requirement 
that his PTSD stressors must be verified (in the absence of 
proof of combat) for any possibility of establishing 
entitlement to service connection in the instant claim.    

In the statement of the case, the RO provided the veteran 
with specific citations to the laws and regulations 
pertaining to establishing entitlement to service connection 
for PTSD.  It also notified him of his appellate rights, and 
provided a discussion of why PTSD had not been established 
thus far.  

In light of the above, the Board concludes that the RO has 
satisfied its duty to notify the veteran in this case.  38 
U.S.C.A. § 5103 (West Supp. 2001); see also 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The Board is of the opinion that any assistance beyond what 
has already been provided is not required in this case 
because there is no reasonable possibility that it would aid 
in substantiating the veteran's claim, especially in light of 
the ongoing deficit of detailed information, such as names 
and dates, that would assist in verifying the claimed 
stressors.  38 U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. 45,620, 
45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
3.159(d)).  

The veteran has been notified of his procedural and appellate 
rights.  Furthermore, he has been provided with the laws and 
regulations pertinent to his claim and has been afforded the 
opportunity to present arguments in favor of his claim, and 
has in fact done so.  

It is unnecessary to obtain a VA examination in this case.  
The examining physicians of record attribute or at least 
reference the veteran's active service in Vietnam as the 
cause of his PTSD symptoms; the September 1992 VA examiner in 
particular diagnosed PTSD.  Therefore, the only unresolved 
issue is whether there is credible supporting evidence that 
the claimed in-service stressors occurred.   

The Board also finds that the veteran is not prejudiced by 
its consideration of his claim pursuant to this new law and 
implementing regulations in the first instance.  VA has 
already met any obligations to the veteran under this new 
legislation.  The claim of entitlement to service connection 
for PTSD was initially raised in June 1992, approximately 
nine years ago.  Since that time, VA has performed a 
considerable amount of development. 

In September 1992, VA conducted a PTSD examination.  In 
January 1993, the RO deferred its rating decision to allow 
for verification of claimed stressors.  The RO readjudicated 
the issue currently on appeal in September 1993 and September 
1994.  Subsequent to the receipt of additional evidence, an 
HO issued a decision in November 1994.   A supplemental 
statement of the case was issued in December 1994.  

The Board first reviewed the issue in this matter in June 
1997.  At that time, the Board remanded the case to the RO 
for additional development, which included obtaining 
additional evidence and verifying the claimed in-service 
stressors.  This development was completed by the RO.  
Stegall, supra.    

A development letter was sent to the veteran.  In July 1997, 
a request for information was made to the NPRC, and the 
response was associated with the claims file.  
In September 1997, a second request was made to NPRC, and in 
September 1999, a third request was made to NPRC.  In 
February 2001, NPRC responded to the additional requests for 
information.

In July 1997, a request to the U.S. Army Service Center for 
Research of Unit Records (USASCRUR), formerly known as ESG, 
was made.  In September 1997, a second request was made.  
Several days later, the RO received a statement from 
USASCRUR.            

Including these efforts, as well as development related to 
previous claims, VA has requested the veteran's complete 
service medical records and has since received these records.  
As for private medical evidence, the veteran has not 
indicated the existence of any other relevant evidence that 
has not already been requested and/or obtained by the RO.  66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1)).

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced and that a remand for adjudication by 
the RO would only serve to further delay resolution of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In this regard, the Board notes that its initial 
consideration of the VCAA implementing regulations in the 
first instance does not prejudice the veteran because such 
regulations merely implemented the VCAA "and do not provide 
any rights other than those provided by the VCAA," and 
therefore the regulations will be applied to all pending and 
future claims.  See 66 Fed. Reg. 45,620, 45,629 (August 29, 
2001); Bernard, supra.  


Analysis

The record clearly establishes a current diagnosis of PTSD 
and a medical nexus opinion linking such to the veteran's 
reported combat-related incidents in Vietnam.  38 C.F.R. 
§ 3.304(f).  
Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in-service stressors reported by the veteran and relied upon 
by the competent medical professionals diagnosing PTSD 
actually occurred, as substantiated by competent 
corroborating evidence.  That question involves both 
consideration of the facts as presented and the credibility 
of the evidence contained in the instant record.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997).  In other words, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

In the instant case, the Board first concludes that the 
veteran did not engage in combat with the enemy and is thus 
not entitled to the presumptions under 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).  Although the veteran's claimed 
stressors involve engaging in and witnessing combat, service 
documents show he had no combat service.  

Of his two years active service, only one year was in 
Vietnam.  During that 12-month period, his principal duty was 
that of heavy truck driver, and there is no record or mention 
of a temporary combat assignment in his military records, 
including his service medical records.  Furthermore, his 
decorations, medals, and commendations as listed on his Form 
DD 214 do not include any that are reflective of combat 
service.  He reported a shrapnel injury highly suggestive of 
combat, but that injury was never medically established, 
either during or after service.          

To be researched, incidents must have been reported and 
documented at the time of occurrence, and the veteran must 
provide adequate information as to the who, what, where and 
when of each stressor.  Cohen, supra at 5-6, citing the 
USASCRUR.  



The veteran has provided minimal details as to the names, 
dates, and locations of specific incidents he witnessed that 
could be construed as a stressful event.  The details that he 
has provided, however, have been reviewed, and none have 
conclusively been proven in his favor.  For example, he 
reported he was MIA, but there is no military documentation 
of this.  He also named a fellow comrade as killed in action, 
but the service department found no such evidence on any 
casualty list.  As noted earlier, he also noted the presence 
of shrapnel many years after service, but physical 
examinations have revealed no such evidence.  In fact, he has 
attributed ongoing skin/flesh abnormalities to an in-service 
burn from JP-5 fuel, as well as from jungle rot.    

In a more general sense, the veteran has also claimed an in-
service stressor consisting of an unexpected 4-month period 
of heavy combat with an organization he was never permanently 
assigned to, let alone assigned to for combat duty.  This 
"stressor" is categorically ruled out, since the Board has 
already determined he did not engage in combat.  

As for the possibility he did not engage in combat during his 
possible TDY/MIA with the Marine Corps, the few details 
provided are not corroborated by service department records.  
These records indicate the Battle of Hue more closely 
approximated a length of two months rather than four months, 
and was fought by a Marine battalion with which he has never 
alleged to have served.  Therefore, even if he did serve 
temporarily with a Marine Corps unit, that fact alone does 
not establish a stressor or alter the Board's finding that he 
did not engage in combat.    

The Board again emphasizes efforts made by RO personnel to 
obtain records that may corroborate the veteran's report of 
these incidents.  The RO has been wholly unsuccessful in 
obtaining information relevant to the claimed incidents.  


In addition to providing no details of the settings of his 
claimed stressors, the veteran has not submitted lay 
statements from other witnesses or other information in 
support of his assertions.  His parents' statement that they 
received notification of his MIA status only establishes a 
mistaken belief (perhaps even by the American Red Cross) that 
he was MIA.  

The record contains lay statements regarding symptoms of his 
current disability, but these statements merely buttress the 
current undisputed and unequivocal diagnoses of PTSD.  He and 
his spouse's belief that his symptoms were caused by his 
experiences in Vietnam have no probative value, since they 
are not competent to make medical conclusions.  Espiritu v. 
Derwinski, 2 Vet App 492 (1992).

Essentially, the sole supporting evidence that the alleged 
stressful events occurred is the veteran's own statements and 
notation of such experiences as recorded by medical 
professionals in connection with PTSD evaluation.  However, a 
noncombat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  
Cohen, supra at 20 (citing Doran v. Brown, 6 Vet. App. 283, 
289 (1994)); 38 C.F.R. § 3.304(f).  

The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  

In summary, the veteran's military records show he is not a 
combat veteran warranting presumptions of in-service 
stressors.  Nor is there support in either the military 
records or statements by third parties as to the occurrence 
of the alleged events.  Without credible supporting evidence 
that the claimed in-service stressors actually occurred, the 
diagnosis of PTSD opined to be causally related to the 
claimed stressful in-service event, is not supportable.  





The Board is not bound to accept medical opinions, which are 
based on history supplied by the veteran where that history 
is unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  

Likewise, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the veteran's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

Here, VA examiners and treating physicians of record who 
diagnosed PTSD and related such to the veteran's claimed in-
service experience based such opinions solely on his accounts 
of the claimed events.  For this reason, they lack any 
probative value.

The Board, insofar as it finds that there is no recognizable 
stressor, does not reach questions of whether the events 
claimed by the veteran were sufficient to constitute a 
stressor for purposes of causing PTSD, or whether the 
remaining elements required to support the diagnosis of PTSD 
have been met, both matters that require competent medical 
opinions and expertise.  Cohen, supra; West; supra.  

In this regard, the Board notes that the submission of a 
university study about PTSD constitutes treatise evidence, 
which, in the present case need not be discussed.  Analysis 
of such evidence is premature, as it presumes the existence 
of a verified stressor. 



In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West, supra.   A 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD because there is no probative 
diagnosis of PTSD shown to be related to recognized military 
stressors.  Gilbert, supra; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

